I would like to
congratulate you, Sir, on your assumption of the
presidency of the current session of the General
Assembly. May I also express our deep appreciation to
Mr. Jean Ping for so ably guiding the work of the
General Assembly during its fifty-ninth session.
I am honoured to address the General Assembly
today in my capacity as Chairman of the Group of 77
and China. Five years ago, I was among the leaders of
nations, rich and poor, who met here under the auspices
of the United Nations and made a compact to rid the
world of the most dehumanizing conditions afflicting a
24

large portion of humankind. That was a solemn pledge
made by us to the most disadvantaged peoples of our
world — the poor, the hungry, the illiterate, the
homeless, the sick — to infants, mothers and the
unborn, as well as to nature, which must sustain the
existence of the whole human race.
This year’s Human Development Report of the
United Nations Development Programme (UNDP)
reveals that one fifth of humanity survives on less than
$1 per day, and that 2.5 billion people fail to earn $2
daily. The recently concluded High-level Plenary
Meeting has revealed that we have made slight
progress, more so in a few regions, to meet some of the
Millennium Development Goals (MDGs). But we are
nowhere on track to achieving the promises of any of
the major development-oriented United Nations
conferences or summits held since the adoption of the
MDGs. Progress has been uneven. At the current pace,
some regions and countries will miss several of the
MDGs by decades. In certain areas, such as the
elimination of hunger, we could be centuries away.
We are likely to miss global targets in the areas of
infant and maternal mortality, HIV/AIDS, tuberculosis,
malaria and other infectious diseases and
environmental sustainability. Limited financial
resources, debt, restricted asymmetrical trade
opportunities and HIV/AIDS have been identified as
major inhibiting factors. Beyond those constraints,
during the past five years many developing countries
have suffered devastating natural disasters, which have
disrupted economic growth, damaged production,
destroyed infrastructure and dislocated populations,
causing economic losses that amount to years of gross
domestic product (GDP). Development goals and
targets cannot be met within the time frames without a
massive addition of resources, both financial and
technical. No one can remain safe and secure, or even
content, while living in an oasis of wealth surrounded
by a desert of poverty.
Not to be forgotten is the unfulfilled agenda of
gender equity. The empowerment of women must be a
vital ingredient in all our social and economic
programmes.
We agreed at Monterrey on a comprehensive
approach to mobilize the financing needed for real
global development that specified the contributions
required from developing and developed countries
alike. Our review has revealed that, as a group,
developing countries have delivered on their
commitments. Most have achieved a level of economic
growth and have increased domestic resources and
foreign-exchange reserves. There has been a
strengthened focus on South/South cooperation, which
has seen trade among developing countries growing
faster than their total export trade and an increasing
flow of investment.
At the second South-South Summit, held in Qatar
in June, we agreed on a major programme of
South/South cooperation that is already having results.
I shall cite just two examples. First, the Governments
of Qatar, China and India pledged donations at the
Summit to launch a South fund for development and
humanitarian assistance. Secondly, last week at
Montego Bay, Jamaica, the President of the Bolivarian
Republic of Venezuela signed, with several Caribbean
Governments, the Petrocaribe Energy Cooperation
Agreement to enhance energy security, facilitate socio-
economic development and advance regional economic
integration in the Caribbean. This is a most positive
initiative at a time of high and volatile energy prices
and insecure supplies.
From our partners in the developed world there
has been a gradual recovery of private foreign direct
investment and in the provision of official development
assistance (ODA). We welcome the increase in debt
relief, including debt cancellation, for many of the
most highly indebted poor countries, as well as the
renewed focus on Africa and on HIV/AIDS.
However, the review has also revealed some
trends that are cause for anxiety, and therefore worthy
of our attention. First, a significant part of the
resources mobilized by developing countries has been
used to finance debt-servicing payments to multilateral
development banks and to increase foreign-exchange
reserves held in developed countries. That has led to
net transfers to developed countries every year since
1998. Secondly, foreign direct investment has been
concentrated in, and is becoming almost confined to,
the larger, faster-growing developing countries.
Thirdly, the increase in ODA since 2000 has largely
been the result of resources targeted for emergency
assistance, debt relief and technical assistance.
Together they accounted for 50 cents of every aid
dollar in 2004. Fourthly, debt relief has been limited to
those highly indebted poor countries which have
satisfied International Monetary Fund (IMF) conditions
for disbursements. Fifthly, the terms of trade continue
25

to work against commodity- and preference-dependent
developing countries. And sixthly, the sudden erosion
of trade preferences has created significant economic
hardships for many developing countries without the
resources or time to diversify their export base. The net
result is that there have been insufficient new resources
available to the vast majority of developing countries
to invest in meeting long-term development goals.
Policy space for developing countries to act
effectively and the timing and quality of the resource
flows are also very important. In this regard, the Group
of 77 and China calls for the elimination of aid
conditionalities which restrict the policy options for
developing countries and thereby the real effectiveness
of development cooperation.
Further, we stress the need to cease the use of
unilateral coercive measures against developing
countries. It is wrong to apply the weight of economic
power to pressure developing countries for political
purposes. This causes severe hardships and jeopardizes
development efforts, including the achievement of the
Millennium Development Goals.
There are developing countries which face
peculiar, if not unique, development challenges. The
Group of 77 and China has consistently argued that
Africa, the least developed countries, the landlocked
developing countries and the small island developing
States face special and tremendous challenges. These
are magnified in a globalized, liberalized and
competitive international economic environment and
with the increasing incidence of more devastating
natural disasters.
The arguments are gaining acceptance. There are
now internationally agreed programmes for the last
three named groups and an emerging consensus for a
special programme for Africa under African
leadership. The special programmes for these groups of
countries were reaffirmed at our High-level Plenary
Meeting. We now need to implement them with
urgency.
We have long recognized that export trade is the
most sustainable source of resources for development
as well as the best stimulant to investment and
employment. The current international trading rules
and systems are heavily stacked against developing
countries. We must resolve to transform international
trade into an engine of growth. The policies, rules and
modalities of global trade must have development
focus. Why have we failed so miserably to fulfil the
Doha mandate for a development round? We sent only
the feeblest of messages from the High-level Plenary
Meeting to our trade ministers, but unless they are
given firm instructions to afford special and differential
treatment to developing countries, the December
Ministerial Conference of the World Trade
Organization (WTO) in Hong Kong will, like those
held in Seattle and Cancun, yield a dismal collapse.
We agreed in Monterrey that it was necessary to
reform the international economic system and make it
more coherent and supportive of the development
policies of Member States. We also agreed that it was
necessary to increase the voice and participation of
developing countries in the international financial and
trade institutions. Yet nothing has happened. We cannot
allow the Bretton Woods institutions to remain forever
impervious to our calls. To attain the agreed
development objectives, there must be a renunciation
of the ill-conceived policies imposed on a number of
developing countries under structural adjustment
programmes begun three decades ago.
We might dispute the causes and the sharing of
responsibility, but no longer do we dispute the
awesome reality of climate change. The evidence that
climate change poses a long-term challenge to every
part of the globe is irrefutable.
Developing countries have maintained that
climate change and other unsustainable pressures on
our environment demand urgent attention. Developed
countries must take the lead in changing production
and consumption patterns: in an approach to the
development and transfer of environmentally sound
technology to developing countries on a preferential
basis; in their level of commitment and support to fight
against desertification and land degradation; and in the
resources to be devoted to the management of waste
and in the change towards the promotion of a culture of
recycling. We must keep on pressing for the
development and adoption of strategies that mitigate,
and build resilience to, the impact of climate change.
I have spoken thus far on development issues.
But these are closely related to other critical areas of
the international agenda. One such area is disarmament
and arms control, which is in danger of becoming a
neglected and forgotten goal of the United Nations.
The link between disarmament and development is
even more relevant today. The figures are indeed
26

startling. Roughly $1 trillion is now spent annually on
weapons and military equipment of all kinds,
consuming a massive share of the world’s resources. If
such resources were channelled into development, the
world would not only be more prosperous, it would be
much safer and more secure.
Our concern is not just about nuclear weapons. It
is also about the proliferation of guns of every
description, which endangers the lives of ordinary
citizens, undermines the rule of law and threatens
social stability. Those who manufacture such weapons
must exercise greater control and support anti-
proliferation efforts.
The United Nations was established 60 years ago
to bring peace and security to the world, and also to
play a major role in promoting development. The
United Nations must not allow, as has appeared to be
the case in recent years, any part of its mandate to be
usurped.
The Bretton Woods institutions and the General
Agreement on Tariffs and Trade, now the World Trade
Organization, have taken dominant positions on
policies in areas of their specialization. These policies,
however, have far-ranging implications across the
economic, social and environmental spectrum. There is
a glaring gap in overall international development
policymaking, and in the capacity to secure coherence
across the development, finance, trade and technology
areas.
With renewed priority to development and the
Millennium Development Goals, United Nations
reform should empower the Organization by providing
the resources and a clear mandate to do at least three
things. First, it should ensure system-wide coherence,
including with the Bretton Woods institutions and the
WTO, in respect to the policies and operational
activities which impact the achievement of the agreed
development goals. Secondly, it should bring the
resources of the development-oriented arms of the
United Nations system to focus on development
priorities that have been identified by Member States.
And, thirdly, it should promote dialogue and
partnership, review trends, particularly in resource
mobilization, and implement measures to ensure that
the Development Goals can be met within the agreed
time frames. These should be the responsibility of a
revitalized Economic and Social Council.
The future of generations to come rests not so
much on the vigour of our debate and the declarations
at the sixtieth session of the General Assembly, but on
the action we take, commencing right here in New
York, to make the United Nations stronger and more
effective.
All our citizens are demanding that collectively
we emerge with a clear vision, that we display the
courage and unrelenting commitment to build a world
of peace, justice and equity, which we can inhabit
together in true harmony. They are convinced that it is
within our power to rid the only planet where human
life prevails of hunger, ignorance, disease and strife.
They believe we can provide shelter to the homeless
and eradicate poverty everywhere; that once we have
the political will and determination, we can prevent
genocide and combat terrorism; that irrespective of
gender, race, colour or religious creed, we can ensure
for every person the inalienable right of human dignity.
Let us spare no effort to build a single world free
from want and fear, free from exploitation and
oppression: a mother Earth where justice, liberty,
prosperity and the wisdom of creative minds prevail in
abundance. Let us here resolve to build one world in
which every man, woman and child can realize the true
purpose of life and enjoy its fulfilment. Let us
determine that the time for action is now and sound the
trumpet of hope for all mankind.